Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claim 1 has been amended. 
Status of Rejections
Claims 1, and 4 – 7 are rejected under 35 U.S.C. 103. 
Response to Arguments
	The following is in response to applicant’s remarks filed 07/18/2021.
	The previous rejection has been overcome, and is withdrawn as agreed upon in the previous interview. 
	New art has been cited in the rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 5 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda, JP2012195156A (see attached PDF), Oyama, EP3301741A1, and Oshitari, US20170092933A1 (in IDS).


Regarding claim 1, Kaneda teaches a cathode material for a lithium ion secondary battery [pg. 1 para. 1] comprising: 
agglomerated particles formed by agglomeration of a plurality of primary particles of a cathode active material represented by LiFePO4 primary particles of (agglomerated particles of a LiFePO4 primary particle)[pg. 3 para. 3][pg. 5 para. 5] which are coated with a carbonaceous film (cathode material having a carbonaceous film)[pg. 3 para. 8][pg. 4 para, 3], 
wherein an amount of carbon per a crystallite diameter of the cathode active material is 0.008% by mass/nm or more and 0.040% by mass/nm or less (crystallite diameter 30 nm - 300 nm, and the carbon content of 0.5 wt% - 5 wt% creating a range of 0.0017 - 0.1667 wt%/nm)[pg. 3 para. 2](0.0205 – 0.0627 wt%/nm being the range for examples 2 – 10 having the claimed values for the crystallite diameter)[table 1], 
wherein the crystallite diameter of the cathode active material is 70.6 nm or more and 91.7 nm or less (crystallite diameter 30 nm - 300 nm)[pg. 3 para. 3], and 
Kaneda does not teach a peak intensity ratio (ID/IG) between a D band and a G band in a Raman spectrum obtained by Raman spectrometry is 0.85 or more and 1.15 or less, wherein a particle diameter (D10) at a cumulative percentage of 10% in a cumulative particle size distribution of the cathode material is 1 pm or more and 5 pm or less, and a particle diameter (D90) at a cumulative percentage of 90% is 15 pm or less.
Oyama teaches a cathode material for use in a lithium ion battery wherein a lithium iron phosphate material (formula 1 LixAyDzPO4, when A is Fe and Z = 0)[0013] is coated with a carbonaceous film with a Raman spectrometry 0.85 or more and 1.15 (0.08 – 1.10) [claim 1][Overlapping ranges MPEP 2144.05]. Oyama teaches the relationship of peak intensity on carbonization as well as the relationship between carbonization and conductivity. It would have been obvious to one skilled in the art at the time of filing to modify the cathode active material of Kaneda to be within the Raman analysis range of Oyama as it has better conductivity properties within this range.
Oshitari teaches the cathode material for a lithium ion secondary battery according to claim 1, wherein a particle diameter (D10) at a cumulative percentage of 10% in a cumulative particle size distribution of the cathode material is 1 μm or more and 5 μm or less ((D10) is in a range of 1 μm or more and 3 μm or less)[claim 2][0027], and a particle diameter (D90) at a cumulative percentage of 90% is 15 μm or less ((D90) is preferably in a range of 6 μm or more and 18 μm or less)[claim 2][0027][Overlapping ranges MPEP 2144.05]. Oshitari teaches that for particle diameter D90 that when less than 6 μm it becomes difficult to handle powder, and when greater than 18 μm the surface of the electrode becomes uneven [0028][0029]. Then, it would have been obvious to one skilled in the art before the filing date to combine the particle diameter 

Regarding claim 5, modified Kaneda teaches the cathode material for a lithium ion secondary battery according to claim 1. 
Further, Kaneda teaches wherein a specific surface area of the cathode material is 12 m2/g or more and 30 m2/g or less (specific surface area of the cathode material between 5 m2/g – 40 m2/g)[pg. 4 para. 4].

Regarding claim 6, Kaneda teaches an electrode for a lithium ion secondary battery [pg. 1 para. 1] comprising: an aluminum current collector (aluminum current collector)[pg. 11 para. 5]; and a cathode mixture layer formed on the aluminum current collector (cathode coated on the current collector)[pg. 11 para. 5], wherein the cathode mixture layer contains the cathode material for a lithium ion secondary battery according to claim 1.

Regarding claim 7, Kaneda teaches a lithium ion secondary battery [pg. 1 para. 1] comprising: a cathode; an anode (positive and negative electrode)[pg. 1 para. 3]; and an electrolyte (electrolyte)[pg. 13 para. 9], wherein the cathode is the electrode for a lithium ion secondary battery according to claim 6.

Claim 4 is rejected under 35 U.S.C. 103 as being as being unpatentable over Kaneda, JP2012195156A (see attached PDF), Oyama, EP3301741A1, and Oshitari, US20170092933A1 (in IDS), and further in view of Mararu, JP6077206B2 (in IDS).

Regarding claim 4, modified Kaneda teaches the cathode material for a lithium ion secondary battery according to claim 1. 
Further, Kaneda teaches wherein the amount of carbon in the cathode material is 0.5% by mass or more and 3.0% by mass or less (carbon content from 0.5 wt% - 5 wt%)[pg. 4 para. 1], 
Kaneda does not teach a powder resistance is 10,000 Q - cm or less.
	Mararu teaches a lithium metal phosphate electrode material having a carbonaceous film [0034][0035] with a powder resistance of 200 Ω·cm or less [0032][Overlapping ranges MPEP 2144.05]. Kan does not teach a resistance value. However, Mararu teaches a similar structure to Kan. Then the resistance of Mararu is an inherent property of the structure of Kan [MPEP 2163.07(a)].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759